June 30, 1916. The opinion of the Court was delivered by
This is an action for injunction to restrain the city of Greenville from issuing bonds, to the amount of $40,000, for the city hospital, which were voted at an election ordered for the purpose of deciding that question.
The appellant's attorneys in their argument state that it is impossible for them to differentiate this case from that of Seegers v. Gibbes, 72 S.C. 532, 52 S.E. 586, and they freely admit that if the Court adheres to the ruling therein announced, the city has the right to exclude from the calculations the two disputed items. This Court does adhere to its ruling in that case, and the judgment of the Circuit Court is affirmed, for the reasons stated by his Honor, the presiding Judge. *Page 425